DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-30-2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling 20120293440 in view of Matthews 20150058225 and further in view of Agnetta 20140333530.

As to claim 1, Hotelling discloses a method of transaction processing, comprising: obtaining gesture parameters based on a gesture at an initiator device of an initiator [202] (see par. 0104); deriving a gesture area from the gesture parameters (see par. 0104); querying a point of interest (POI) database system for a matching set of POIs, wherein a POI of the matching set of POIs is a matching POI matching the gesture area when a POI location of the POI and the gesture area meet a matching requirement (see par. 0088); providing the matching set of POIs, or information thereof, to the initiator device or a designee (see par. 0111); identifying a selected POI from among the matching set of POIs [user selected to zoom north America region and the method identified California as POI a seen in fig. 11A-H] (see par. 0111). Hotelling does not clearly disclose identifying a potential respondent device. In an analogous art, Matthews discloses identifying a potential respondent device of a potential respondent 

As to claims 2-4 and 7, Hotelling does not clearly disclose identifying a potential respondent device. In an analogous art, Matthews discloses wherein the respondent device is a mobile device (see par. 0020); wherein the respondent device is a business computer operated by or for the respondent (see par. 0026); wherein processing the transaction comprises: determining parameters of a payment network; obtaining payment network details; formulating a payment network transaction (see par. 0022-0023); and emitting the payment network transaction into the payment network (see par. 0023, 0026); wherein details of a transaction are a function of one or more of time of 

As to claim 5, Hotelling discloses the method of claim 1, wherein identifying the selected POI from among the matching set of POIs is based on initiator device input (see par. 0111)

As to claim 8, Hotelling discloses the method of claim 1, wherein the matching requirement is that the POI location and the gesture location overlap geographically (see par. 0111)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Matthew and Agnetta as applied to claim 1 above, and further in view of Kannan 20110082735.

As to claim 6, Hotelling discloses the method of claim 1, wherein identifying the selected POI from among the matching set of POIs Hotelling does not clearly disclose identifying a potential respondent device. In another analogous art, Kannan discloses .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647